Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This Non-Final Office Action is in response to Applicant’s Request for Continued Examination (RCE) filed 01/24/2022.
In accordance with Applicant’s amendment, claims 1-2, 9-10, 15-16, and 20 are amended and claims 6 and 14 are canceled.   Claims 1-3, 5, 7-11, 13, 15-17, and 19-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 01/24/2022 have been entered.

Response to Amendment
The 35 U.S.C. §101 and §103 rejections of claims 1-3, 5, 7-11, 13, 15-17, and 19-20 are withdrawn in response to applicant’s amendment.

Response to Arguments
Double Patenting - Applicant’s arguments concerning the double patenting rejection (Remarks at pgs. 15-16) have been considered, but are not persuasive.
In response to Applicant’s citation of MPEP 804.02 and argument that “The claims of the present application and the claims of US Patent No. 10,445,670 do not recite ‘identical subject matter’ and thus are not the ‘same invention’ as required in a proper double patenting rejection” (Remarks at pg. 16), the statutory double patenting rejection, whereas the Examiner emphasizes that the double patenting rejection applied to the claims in the instant application is an obviousness-type non-statutory double patenting rejection.  Although the Examiner agrees that a statutory double patenting rejection requires the conflicting claims to be drawn to the “same invention,” a non-statutory double patenting rejection (i.e., the rejection applied to applicant’s claims in this application) is not subject to the “same invention” rule applicable to statutory double patenting rejections.  Instead, the standard for a non-statutory obviousness-type double patenting rejection is similar, though not identical, to an obviousness analysis under 35 USC §103, as noted in MPEP 804:

    PNG
    media_image1.png
    144
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    372
    378
    media_image2.png
    Greyscale

In this instance, all of the claims of the current application have been evaluated and found to be obvious over one or more claims of issued Patent No. 10,445,670 such that, although the conflicting claims are not identical (i.e., not directed to the “same invention”), the above-noted claims of the instant application are examined application claims would have been obvious over the reference claims.  All of the claims (and limitations recited therein) have been found to correspond to at least one claim (and the limitations recited therein) of the ‘670 Patent, such that one of ordinary skill in the art would have recognized the slight differences between the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements and therefore these claims are not patentably distinct from one another despite these slight differences.

§101 rejection - Applicant’s amendment and supporting arguments concerning the §101 rejection are sufficient to overcome the rejection of claims 1-3, 5, 7-11, 13, 15-17, and 19-20.  In particular, the Examiner notes with respect to independent claims 1/9/15 that the sequence of limitations directed to: “in response to detecting one of the agents of the team of agents as being available based on completing the wrap-up state of the agent: accessing the memory and identifying the agent in the task queue; re-assigning the agent from the currently assigned task in the task queue to the waiting task earmarked for the agent; and in response to the re-assigning, establish a communication connection by the computer system between a first device of the agent to a second device of a user associated with the waiting task earmarked for the agent,” as recited and arranged in combination with the claimed algorithm for employing a computer system to perform the claim steps for identifying a team of agents, earmarking agents, and refreshing the earmarking, serves to integrate the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea recited therein.

§103 rejection - Applicant’s amendment and supporting arguments concerning the §103 rejection are sufficient to overcome the rejection of claims 1-3, 5, 7-11, 13, 15-17, and 19-20.  In particular, the Examiner notes with respect to independent claims 1/9/15 that the prior art of record does not teach or render obvious the claim limitations directed to the sequence of limitations for performing the earmarking according to the algorithm of “determining a number N of agents in the identified team of agents; selecting a number of new tasks from the task queue based on a priority of the tasks, wherein the number of new tasks corresponds to the number N of agents; calculating an assignment score for each agent in the team of agents relative to each selected new task based on skills defined in a profile of the agent as compared to properties of each selected new task; and creating an N-by-N score grid comprising the number of new tasks where each task is assigned to one agent of the number N of agents based on the calculated assignment scores” and incorporating the earmarking in the subsequent step directed to “recalculating the assignment score for each agent in the N-by-N score grid relative to each new task based on skills defined in the profile of the agent, and earmarking of each agent of the team of agents to one of the plurality of new tasks based on the N-by-N score grid,” as recited and arranged in combination with the other limitations recited in independent claim 1, thus rendering claim 1 and its dependent claims as allowable over the prior art.  Independent claims 9 and 15 are directed to a computer system and non-transitory computer-readable medium comprising substantially similar allowable subject matter as recited in claim 1 and therefore claims 9, 15, and their dependent claims are allowable for substantially the same reasons as claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5, 7-11, 13, 15-17, and 19-20 are rejected on the ground of nonstatutory double patenting over claims 1-2, 7-8, 10, 16, and 20 of U.S. Patent No. 10,445,670 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant application (as filed on 01/24/2022)
Claims of U.S. Pat. 10,445,670
(issued on 10/15/2019)
1
1
2
1
3
1
5
2
7
7
8
8
9
10
10
10
11
10
13
2
15
16
16
16
17
16
19
2
20
20


Claims 1-3, 5, 7-11, 13, 15-17, and 19-20 are subject to the above-noted nonstatutory obviousness-type double patenting rejection because, although the conflicting claims are not identical, the above-noted claims of the instant application are not patentably distinct from the reference claim of the ‘670 Patent such that the examined application claims would have been obvious over the reference claims.  The chart above maps claims 1-3, 5-11, 15-17, and 20 of the instant application to corresponding claims of U.S. Patent 10,445,670 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language and limitations of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements and therefore these claims are not patentably distinct from one another despite these slight differences.  Accordingly, claims 1-3, 5, 7-11, 13, 15-17, and 19-20 are subject to a nonstatutory obviousness-type double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jaiswal et al. (US 2013/0202102):  discloses features for dynamic call handling in an automatic call distribution system.
Doyle et al. (US Patent No. 6,424,709):  discloses a method/apparatus for skill-based call routing, including defining a plurality of agent groups based on skill level and making call loading adjustments among the agent group based on monitored loading (e.g., col. 2, lines 14-28).
Enterprise skills routing: A better solution for today's call center. Gechter, Jerry. Telemarketing & Call Center Solutions 15.8: 28,134+. Technology Marketing Corporation. (Feb 1997):  discloses the call center practice of skills-based routing, using intelligent call distribution software implemented over a network, and including team-based management of agents to provide the ability to control and manage skill groups as a single unified virtual team.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/23/2022